Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-29 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fermon et al (U.S. 9,812,637).  Paragraphs 0023-0029 of the present specification discuss prior art figure 1 and refers to figure 20 of Fermon.  Applicant then states that the difference between the prior art as exemplified by figure 20 of Fermon is that the magnetizations of the reference layers and the first and second spin valves are tilted with respect to a magnetic field direction such that the tilt angle is neither parallel or antiparallel with respect to the magnetic field, however the Examiner’s position is that the source of such a magnetic field is not actually claimed and thus no basis is established within the claim such a tilt angle can be defined with ant patentable meaning and thus claim limitations related to such an angle do not carry patentable weight.
Additionally noted that it is considered that the structure of Fermon would be fully capable of meeting the claimed tilt angle related limitation in that the linear sensor structure would just need to be physically rotated relative to some arbitrary magnetic field source such that the tilted angles in question would occur.
The discussion in paragraph 0030 as to the magnetization of the free layers of the two spin valves being antiparallel to each other and orthogonal to the respective reference layer is unclear as to whether it is intended to contrast such an arrangement of magnetizations to the arrangement of the disclosed prior art, i.e., Fermon.  The Examiner’s position is that Fermon can read on the claimed magnetization directions of the free and reference layers in that figure 20 depicts antiparallel free layer magnetization directions as shown by the direction of into the paper for one spin valve’s free layer and the direction out of the paper indicated for the other spin valve’s free layer.  And either direction, in or out of the paper, will be orthogonal to the magnetizations of the reference layers which are indicated as in the plane of the paper.
As to claim 2, the reference layers the middle two “pinned (SAF)” reference layer structures can be considered to share a letter in that they share pinning layer PtMn.
As to claim 3, figure 20 shows the free layers as being between the outer “Pinned (SAF) structures which can be considered biasing layer structures, and the respective reference layers.
As to claims 4 and 5, the spacer layers are Cu which indicates the spin valves are taking the form of giant magnetoresistive (GMR) elements.
As to claims 6-9, these claims set forth limitations associated with the tilt angle which for the reasons previously discussed are not considered to carry patentable weight.

Allowable Subject Matter
Claims 10-29 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Thursday, August 11, 2022